Citation Nr: 9910249	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a payment in excess of $184 for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for a period of study from August 18, 1997 to December 
19, 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1972 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 determination by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1997, and a statement of the case was issued in 
March 1998.  The veteran requested that the hearing 
transcript of his April 1998 RO hearing be accepted as his 
substantive appeal.  


FINDINGS OF FACT

1.  The veteran was enrolled for four credit hours from 
August 18, 1997, through December 19, 1997 in an 
undergraduate program at the Johnson County Community 
College, and the tuition and fees for that period were $184.

2.  The veteran was awarded monthly educational assistance 
for the period from August 18, 1997, through December 19, 
1997 in the amount of $45.24 a month.


CONCLUSION OF LAW

The veteran is not entitled to payment in excess of $184 for 
educational assistance benefits under Chapter 30 for the 
period from August 18, 1997, through December 19, 1997.  
38 U.S.C.A. § 3022 (West 1991); 38 C.F.R. § 21.7137 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the program of Chapter 34 educational 
assistance ended on December 31, 1989.  38 U.S.C.A. § 3462(e) 
(1991); 38 C.F.R. § 21.1041 (1998). However, there are 
certain provisions which grant eligibility under the 
provisions of Chapter 30, Title 38, United States Code for 
individuals with Chapter 34 eligibility, and the RO has 
determined that the veteran met such requirements.

A July 27, 1997 enrollment certification form (VA Form 22-
1999-3) indicated that the veteran was enrolled in 7 hours of 
coursework for a term of study beginning August 18, 1997.  
The veteran was awarded Chapter 30 benefits at the half-time 
rate of $325.94 per month.  An August 12, 1997 notice of 
change in student status (VA Form 22-1999b-2) reflects that 
the veteran reduced his coursework from 7 hours to 4 hours 
effective August 18, 1997, with tuition and fees for those 4 
hours being reported as $184.  In an October 1, 1997 letter, 
the veteran was informed that his educational assistance 
award was being reduced to $45.24 per month beginning August 
18, 1997.

The veteran does not dispute the fact that he reduced his 
course in the time and manner mentioned earlier.  However, he 
does contend that due to incorrect advice he received, as 
well as some ambiguity in certain educational materials, he 
should have received the sum of $184 per month, instead of a 
total sum of $184 for the whole term (August 18, 1997 to 
December 19, 1997).

The applicable law states that in payment of rates of basic 
educational assistance for individuals with remaining 
entitlement under Chapter 34, Title 38, United States Code, 
the monthly rate will be taken from the table provided in the 
code indicating less than one half time but more than one 
quarter time to be $313.93, except when the monthly rate for 
a veteran who is pursuing a course on a less than one half 
time basis is the lesser of either the monthly rate, in this 
case $313.93, or the monthly rate of the cost of the course.  
38 C.F.R. § 21.7137(b).  In the veteran's case, the RO 
determined that the monthly rate for the cost of his course 
was $45.24.  Since this figure ($45.24) is less than the 
monthly rate of $313.93, the RO, in accordance 38 C.F.R. § 
21.7137(b), determined that the veteran should be awarded 
educational assistance benefits in the amount of $45.24 per 
month.

The Board acknowledges the veteran's contention that he was 
assured by certain individuals and advisers that his monthly 
payment award would not be reduced following his adjustment 
of study from 7 hours of course work to 4 hours.  The Board 
has reviewed the veteran's testimony and written statement in 
his regard, and finds him to be credible.  However, even 
assuming that the veteran was incorrectly advised by VA 
employees regarding his eligibility for educational 
assistance benefits, the Board is not authorized to award 
payment of benefits where statutory requirements for such 
benefits were not met.  See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994).  It is regrettable if the veteran may have 
received inaccurate advice regarding his eligibility for VA 
educational assistance benefits, but this would not create 
any legal right to benefits where such benefits are otherwise 
precluded by law.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995).

At his April 1998 RO hearing, the veteran stated that he 
believed 38 C.F.R. § 21.7137 and certain VA materials created 
an ambiguity as to whether his $184 in educational assistance 
benefits should have been paid monthly or "pro-rated" over 
the semester.  He has indicated that a reasonable 
interpretation of the regulation would be one where he would 
receive four monthly payments of $184.  The Board observes 
that VA materials or forms do not constitute legal authority 
upon which the Board may adjudicate the veteran's rights in 
this appeal.  In this case, the appellant's claim is governed 
by the provisions of 38 U.S.C.A. § 3022 and 38 C.F.R. § 
21.7137.

Turning to 38 C.F.R. § 21.7137, the RO correctly determined 
that the veteran's situation was governed by 38 C.F.R. 
§ 21.7137(b)(2), which provides for assistance in the amount 
of the "monthly rate of the cost of the course."  This 
regulation is based on 38 U.S.C.A. § 3022(a)(b)(2), which 
essentially states that the veteran's payment in this case is 
limited to the established charges for tuition and fees.  
Therefore, regardless of how the sum is distributed, the 
veteran would be limited to receiving a total payment of 
$184, his established charges for tuition and fees.

Accordingly, the Board concludes that the veteran is not 
entitled to a payment for educational assistance under 
chapter 30 in excess of $184 for the period from August 18, 
1997 to December 19, 1997.  38 C.F.R. § 21.7137 (1998).

The Board acknowledges and is sympathetic to the arguments 
advanced by the veteran, especially in light of his more than 
20 years of honorable service; however, the legal criteria 
governing service eligibility requirements for Chapter 30 
educational assistance are clear and specific.  The Board is 
not free to deviate from the law as passed by the Congress.  
Based on the foregoing, the Board concludes that the veteran 
is not entitled to a payment for Chapter 30 educational 
assistance under chapter 30 in excess of $184 for the period 
from August 18, 1997 to December 19, 1997.  38 C.F.R. § 
21.7137 (1998).  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

